Citation Nr: 9934780	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-01 433	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a heart 
condition.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to August 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the RO. 

The Board notes that, at his hearing before the undersigned 
Member of the Board in April 1999, the veteran indicated that 
his middle initial was "G."  While some, more recent 
records list his middle initial as "G," the majority of his 
records, both official and medical, and numerous pieces of 
correspondence with his signature, either reflect that his 
middle name is "[redacted]" or that his middle initial is 
"C."  The Board will do likewise.  However, the RO should 
advise the veteran of the necessary documentation to correct 
the record.  

The Board observes that evidence pertinent to the issue on 
this appeal was received during the veteran's hearing before 
a Member of the Board in April 1999.  The veteran waived 
initial RO consideration of this evidence in accordance with 
the provisions of 38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  The evidence does not establish the presence of diabetes 
mellitus until many years after service nor does it establish 
that it is related to service in any way.

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a heart 
condition and is so significant that it must be considered to 
fairly decide the merits of the veteran's claim, has not been 
presented since the final RO decision of May 1989.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a psychiatric 
disorder and is so significant that it must be considered to 
fairly decide the merits of the veteran's claim, has been 
presented since the final RO decision of April 1957.  

4.  The veteran's claim of service connection for an acquired 
psychiatric disorder is plausible.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for diabetes 
mellitus has not been presented.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

2.  New and material evidence to reopen the claim of service 
connection for a heart condition has not been presented.  38 
U.S.C.A. §§ 5108, 7104, 7105(West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.104, 3.156(a) (1999).  

3.  New and material evidence to reopen the claim of service 
connection for a psychiatric disorder has been presented.  38 
U.S.C.A. §§ 5108, 7104, 7105(West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.104 (formerly Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulations 1008 
and 1009; (effective January 25, 1936, to December 31, 
1957)), 3.156(a) (1999).  

4.  The claim of service connection for a psychiatric 
disorder is well grounded.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records note that a pre-
induction examination was conducted in September 1950.  Heart 
and psychiatric examinations noted no significant 
abnormalities and a urinalysis was negative for sugar.  

The veteran stated that his legs felt numb and paralyzed 
while swimming in August 1951.  It was noted that he had been 
at a party and had been drinking beer.  He became hysterical 
and thought he was drowning.  He underwent psychiatric 
observation after hospitalization.  Non-fatal submersion was 
diagnosed.  

Discharge examination in August 1952 noted that the veteran 
had rheumatic fever at age 9.  A systolic murmur, not 
transmitted, was noted.  No heart disease was found.  A 
urinalysis was negative for sugar, and no endocrine or 
psychiatric disorders were noted.  

Subsequent examination was conducted in August 1952.  The 
veteran stated that he had shortness of breath and related a 
history of rheumatic fever and heart murmur at age 9.  He 
also stated that he was told that his murmur had disappeared 
upon entrance into service, that a 1951 chest x-ray noted 
that his heart was enlarged and that his heart murmur 
reappeared in August 1952.  It was noted that the veteran had 
a systolic murmur, second right, not transmitted.  It was 
also noted that all heart studies, including an EKG, were 
normal; his heart was not enlarged; and that no 
cardiovascular disease or murmur was found.  A urinalysis was 
negative for glucose.  No defect of the endocrine system was 
noted.  The veteran was given a weight reduction diet.  

In September 1952, VA treatment records noted that all heart 
studies were normal, and no cardiovascular disease was found.  
The veteran was again given a weight reduction diet.  

In April 1953, the veteran applied for service connection for 
a heart condition, thyroid condition, leg condition, stomach 
condition, bad teeth, venereal disease, an ear condition, 
gaining excessive weight, and defective vision.  A May 1953 
rating decision, in part, denied service connection for a 
heart condition on the basis that no heart disease was found 
in service or subsequent to service.  

In March 1955, the veteran complained of headaches and memory 
lapses.  It was noted that there was no history of head 
trauma.  Neurological examination was negative.  The 
diagnosis was questionable brain tumor with questionable 
neuropsychiatric correlation.  

An April 1955 rating decision denied service connection for a 
neuropsychiatric disease on the basis that, although the 
veteran underwent psychiatric observation in service in 
August 1951, no neuropsychiatric disorder was found and the 
examiners found that the veteran's condition was due to 
submersion while swimming.  

VA treatment records dated in April 1955 revealed a diagnosis 
of probable schizophrenic reaction.  During an April 1955 VA 
social survey, the veteran related several distressing 
experiences relating to his participation in combat during 
the Korean Conflict.  

During the period from December 1955 to April 1957, the 
veteran was hospitalized 102 days for a schizophrenic 
reaction; the remaining periods was spent on trial visits.  
The precipitating stress for such disease was listed as the 
usual stress of adult life plus an unhappy marriage.  The 
pre-disposing factor was a severe, lifelong pattern of 
immaturity in a schizoid individual.  

A May 1956 rating decision denied service connection for a 
nervous condition on the basis that there was no diagnosis or 
treatment of a nervous condition in service or within one 
year of discharge.  The veteran was apprised this denial in 
June 1956.  A VA clinical record dated in September 1956 
showing a diagnosis of schizophrenic reaction was submitted 
in October 1956.  The rating decision was confirmed and 
continued in April 1957.  The veteran was apprised of his 
procedural and appellate rights in June 1956.  

Private medical records note that the veteran was injured at 
work when a trash barrel allegedly fell on his head in 
January 1958.  

In September 1958, J. Paul FitzGibbon, M.D., stated that the 
veteran never attained normal maturity and that the January 
1958 injury "set off" his previously established emotional 
reaction.  

A VA examination was conducted in January 1959.  The veteran 
stated that a metal drum fell on his head at work which 
caused headaches and emotional problems.  The diagnosis was 
schizophrenic reaction, in complete remission; passive 
dependent personality; and neurological disease not found.  
Cardiovascular examination was normal and a urinalysis for 
sugar was negative.  

In October 1959, James Solomon, M.D., opined that the January 
1958 head injury was 70 to 75 percent responsible in causing 
the veteran's schizophrenic reaction.  

A VA examination was conducted in February 1960.  
Cardiovascular and endocrine examinations were normal.  A 
urinalysis was negative for sugar.  The diagnoses were 
schizophrenic reaction and possible dependent personality.  

In a private physical examination report dated in April 1960, 
the physician noted that the blow to the head sustained by 
the veteran in January 1958 caused mild physical injury but 
great psychiatric injury manifested by unstable personality 
behavior which rendered him unemployable.  

Statements of two of the veteran's coworkers, dated in 
February 1961, noted that the veteran seemed quite nervous 
and forgetful after separation from service. 

A VA examination was conducted in September 1962.  
Cardiovascular and endocrine examinations were normal.  The 
examiner noted that the veteran's urinalysis noted possible 
diabetes and that the veteran was advised to seek prompt 
medical attention.  The diagnoses were exogenous obesity, low 
back strain, secondary to obesity; nervous stomach and 
schizophrenic reaction, undifferentiated type, in partial 
remission.  

A VA examination was conducted in September 1964.  
Cardiovascular examination was normal.  Endocrine examination 
was normal and a urinalysis was negative for sugar; however, 
exogenous obesity was diagnosed.  The psychiatric diagnoses 
were chronic schizophrenic reaction in complete remission and 
passive aggressive, passive dependency reaction.  The 
examining psychiatrist stated that there was no evidence of 
psychosis.  

In November 1964, the veteran's private physician, Carl V. 
Lendgren, M.D., diagnosed diabetes and hypothyroidism.  

In November 1964 Dr. FitzGibbon amended his earlier 
statement, reporting that the industrial accident the veteran 
sustained was "certainly not in any way" responsible for 
the extremely multiform and persistent symptoms of which he 
complained.  The doctor noted that he was not sure if the 
source of the veteran's problems was the extreme dependence 
he had on his mother and that he doubted whether the 
veteran's mind was ever as "well made" as his body.  

In the 1970's and 1980's the veteran was treated for diabetes 
mellitus, coronary heart disease, and hypertension.  None of 
these records link such disabilities back to military 
service.  

In correspondence dated in January 1989, the veteran's sister 
and cousin stated that the veteran had a heart murmur at age 
9 and was bedridden for a prolonged period of time.  

A VA examination was conducted in March 1989.  The veteran 
noted that he experienced stressful events during combat in 
Korea, such as witnessing the dismemberment of enemy bodies.  
The examiner noted that the veteran's medical history is 
significant for adult onset diabetes in 1953, and that the 
veteran had some problems with vascular complications and 
impotence.  The examiner noted that it appeared that the 
veteran's psychiatric symptoms began in service when he 
almost drowned and that he probably suffered form an anoxic 
brain injury.  The veteran's post-service head injury in 1958 
further aggravated the condition, according to the examiner.  
The diagnosis was organic personality syndrome, secondary to 
anoxic brain injury in 1951 and head trauma in 1958.  The 
examiner noted that the stressor was coping with illness.  

In May 1989, the RO denied service connection for a heart 
condition on the basis that the first evidence of heart 
disease was in the early 1980's.  The veteran was notified of 
the denial and apprised of his procedural and appellate 
rights.  

In December 1995, the veteran sustained a myocardial 
infarction and cardiac arrest.  He underwent coronary artery 
bypass graft surgery.  The postoperative diagnoses were 
aortic valvular stenosis, congestive heart failure, coronary 
artery disease, status post pneumonia and diabetes mellitus.  

A hearing before a Member of the Board was conducted in April 
1999.  The veteran testified that he looked in his file and 
noticed a document stating "secret do not show or give to 
the patient" indicating that the veteran's entire 1952 
medical records were either lost or misplaced.  He also 
stated that he had rheumatic fever and a heart murmur at age 
nine and was taking digitalis for his heart prior to entrance 
into service.  In 1956, he stated that he was discharged from 
the Reserves due to a mental disorder.  His mother tried to 
get him discharged from service because of his heart 
condition but she was unable to get him discharged because 
military physicians "sealed" his records.  He stated that 
his period of service aggravated his preexisting heart 
condition, and he has had continuous heart trouble since 
service.  He concluded that the severity of his heart 
condition was not found at during service because, although 
EKG's were normal, the military physicians did not check his 
heart valves.  The veteran also stated that, immediately 
after service in 1953, he had diabetes manifested by blurry 
eyes, speech changes and staggering.  A private physician 
gave him oral medication at the time.  When he was 
hospitalized at a VA facility in 1955, he stated that he was 
told that he had diabetes.  He asserted that his near 
drowning in service caused a psychiatric disorder.  He also 
stated that he has nightmares of his military experiences.  

During his hearing, the veteran submitted contemporaneous 
medical records and an October 1956 letter from a VA 
physician who noted that the veteran had a history of 
rheumatic fever with some heart involvement as a child but 
had completely recovered from this condition.  (The doctor 
did not refer to any medical records used to support such 
statement.)  In addition, the veteran submitted a March 1959 
letter from Dr. FitzGibbon, noting that the veteran's 
complaints of physical disorders resulting from his 1958 
injury were doubtful.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110 (West 1991).  If 
certain chronic diseases, such as diabetes mellitus, a 
cardiovascular disease or a psychosis is not diagnosed during 
service, but is present to a compensable degree within one 
year following separation from service, such chronic disease 
will be presumed to have been incurred in service.  38 
U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

I.  Diabetes Mellitus

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In general, a claim for service connection is well grounded 
when three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit, supra; 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit at 
93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

There is no competent evidence of record which would satisfy 
two prongs of the Caluza test, i.e., there is no diagnosis of 
diabetes mellitus in service or within one year of discharge 
and no expert medical opinion linking any putative disease or 
injury in service to the current diabetes.  The first mention 
of diabetes mellitus in the medical records was in 1962, 
almost 10 years after service.  The veteran, as a lay 
witness, is not competent to diagnose an inservice condition 
or offer an opinion as to its relationship to a current 
condition.  See Espiritu, supra.  

The Board notes the statement of the examiner who performed 
the March 1989 examination who stated that the veteran's 
medical history is significant for adult onset diabetes in 
1953.  Medical records, such as this, that are merely 
transcriptions of lay history unenhanced by any medical 
comment by the examiner do not constitute "competent medical 
evidence" sufficient to render the claim well-grounded.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Furthermore, a 
review of the above evidence shows that contemporaneous 
records note that the veteran indicated no such diagnosis or 
treatment of diabetes prior to the early 1960s, and previous 
examinations were negative for any diagnoses of diabetes.  

Therefore, the Board finds that since the veteran has only 
submitted his unsubstantiated opinion and not any competent 
medical evidence to warrant a conclusion that diabetes 
mellitus was incurred or aggravated in service or within one 
year of discharge examination, he has not submitted evidence 
that would justify a belief by a fair and impartial 
individual that his claim is well grounded.  Thus, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a), and his claim as a matter of law is not well 
grounded.  See Caluza; Grottveit; Tirpak, supra.  

II.  New and Material Evidence

Unappealed RO decisions are considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104, 7105; 
38 C.F.R. § 3.104 (1998) (formerly Veterans Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulations 1008 and 1009; (effective January 25, 1936, to 
December 31, 1957)); Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio at 145.  The Board is required to review all of 
the evidence submitted by an appellant since the last final 
denial of a claim on any basis, to include decisions by the 
RO or the Board which had refused, after having considered 
newly presented evidence, to reopen a previously disallowed 
claim because of a lack of new and material evidence.  Evans, 
supra.

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  For the new 
evidence to be material, it must bear directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A.  Heart Condition

The RO denied service connection for a heart condition in May 
1952 and May 1989.  

In an attempt to reopen his claim, the veteran has submitted 
his statements and testimony; medical records dealing with 
recent examination and treatment, and two letters from 
physicians written in the 1950s.  

The newly submitted medical records report the veteran's 
current ailments and conditions and the treatment he received 
for said conditions.  They do not, however, suggest that any 
current heart condition is related to service.  Such evidence 
does not constitute new and material evidence to reopen a 
claim.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The veteran's contentions, that his preexisting rheumatic 
fever was aggravated in service have been made previously and 
were considered by the RO in connection with the May 1953 and 
May 1989 decisions.  The Board notes that a veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  This presumption may be 
rebutted by clear and unmistakable evidence demonstrating 
that the injury or disease preexisted service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R § 3.304(b) (1999).  As no heart 
condition was noted on pre-induction examination in September 
1950, and there are no preservice medical records of record 
noting a heart condition, the veteran is presumed to have 
been in sound condition upon entrance into service, 
notwithstanding the statements of his veteran and relatives.  
The evidence must therefore, show that a heart condition was 
incurred in service or became manifest within one year of 
service.  

The newly made statements by the veteran are merely 
allegations and unsubstantiated assertions.  Independent 
medical evidence or excerpts from recognized treatises 
corroborating his claim that his heart condition is related 
to service or began therein have not been submitted.  Thus, 
the veteran has relied upon his own opinion as to medical 
matters.  Because the determinative issue in this matter 
involves medical etiology of a condition, the veteran's lay 
testimony is not in and of itself sufficient to establish the 
relationship between the veteran's military service and any 
condition from which he may, or may not, now suffer.  See 
Grottveit; Espiritu, supra.  Accordingly, such statements 
will not be sufficient to reopen the claim.  

The two newly submitted physicians' statements from the 1950s 
are new but they are not material to the issue of whether a 
heart condition was incurred in service as they make no 
mention of an inservice manifestations of a heart condition, 
whether onset or increase in severity or pre-existing 
symptoms.  Moreover, the reference to heart disease prior to 
service appears to be only a recitation of history reported 
by the veteran and not based on personal knowledge or a 
review of supporting medical data.  Accordingly, such 
statements will not be sufficient to reopen the claim.  

The Board notes that the RO cited to the reopening standard 
used in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because 
the Board finds infra that the actual evidence submitted by 
the veteran regarding this issue was not new evidence, the 
decision by the Federal Circuit in Hodge overturning the 
Colvin standard is not implicated in this matter.  The 
decision in Hodge, supra, overruled this Colvin analysis with 
respect to the materiality component of "new and material" 
evidence.  To reopen a claim, however, the evidence submitted 
must still be more than "cumulative" or "redundant." 38 
C.F.R. § 3.156(a); Hicks v. West, 12 Vet. App. 86 (1998), 
Evans, supra. 

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence and his claim for 
service connection for a heart condition is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Psychiatric disorder

In April 1955 and May 1956, the RO denied service connection 
for a psychiatric disorder.  

In an attempt to reopen his claim, the veteran has submitted 
statements and testimony, and medical records.  

The statement of the VA examiner who performed the March 1989 
examination indicating that the it appeared that the 
veteran's psychiatric symptoms began in service when he 
almost drowned and that he probably suffered form an anoxic 
brain injury is new evidence, and is probative of the 
disputed issue which was the basis for the previous final VA 
adjudication of the claim; that is, that the veteran has a 
psychiatric disorder attributable to service, and is 
therefore, material.  See Hodge, supra.  The Board finds that 
this new evidence, standing alone, is so significant that it 
must be considered to decide fairly the merits of the claim 
to reopen the claim.  Id.  The foregoing evidence must be 
presumed to be credible for the purpose of deciding whether 
it is new and material; thus, the claim is reopened.  

The process for reopening claims under the Federal Circuit's 
holding in Hodge, consists of three steps:  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The evidence currently before the Board includes medical 
evidence suggesting that the veteran currently suffers from a 
psychiatric disorder caused by an accident in service, the 
veteran's claimed in-service stressor events which are 
presumed credible, and medical evidence linking a current 
psychiatric illness to events in service.  Although the 
examiner used cautious language in his opinion, a speculative 
medical opinion, when considered in the context of all the 
evidence, is sufficient to fulfill the nexus requirement in 
context of a new and material evidence claim.  See Lee v. 
Brown, 10 Vet. App. 336 (1997)  The veteran's claim therefore 
meets the requirements set forth in Caluza.  Accordingly, the 
Board finds the veteran has submitted a well-grounded claim 
of service connection for a psychiatric disorder.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied, on the basis that the claim therefor is not well-
grounded.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a heart condition, the 
appeal is denied in this regard.  

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  


REMAND

Since the veteran has been found to have submitted a well-
grounded claim, with respect to the issue of service 
connection for a psychiatric disorder, VA has a duty to 
assist him in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that there are differing medical opinions 
regarding the onset and etiology of the veteran's psychiatric 
disorder.  For example, two VA examiners noted that the 
veteran complained of several stressful events related to 
combat in Korea.  The Board must assess the credibility and 
weight to be given to the evidence, to include the diagnosis 
of doctors.  Hayes v. Wood, 5 Vet. App. 60, 69 (1993).  In 
light of the conflicting medical opinions of record, a 
psychiatric examination is needed to resolve this conflict.  

In view of the fact that the veteran had combat service, as 
evidenced by his receipt of a Combat Infantryman Badge, his 
claim for any psychiatric disorder linked to such combat 
service requires that the supporting evidence be evaluated in 
light of the places, types, and circumstances of service, as 
shown by the veteran's military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); see Hayes v. Brown, 5 Vet. App. 60 (1993). 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.   The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for a 
psychiatric disorder since February 1996.  
The RO should request the veteran to 
furnish signed authorizations for release 
of any private medical records, if 
applicable.  The RO should obtain all 
additional VA medical records and 
incorporate them into the claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  Prior 
to the examination, the examiner should 
be afforded the opportunity to review the 
entire claims folder and should 
affirmatively indicate that he or she did 
so.  A detailed history of psychiatric 
symptoms and their onset should be 
elicited from the veteran, to include the 
time periods before, during and after 
service.  

In order to assist in reaching a correct 
diagnosis in this case, all indicated 
psychological testing should be 
conducted.  To the extent possible, 
conflicting diagnoses rendered earlier 
should be reconciled or explained.  

Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran has current 
psychiatric disorder due to disease or 
injury which was incurred in or 
aggravated by service.  A complete 
rationale for all opinions expressed must 
be provided in this regard.  

3.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate decision warranted.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

